Citation Nr: 1104496	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	William N. Benjamin, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.  
He died in December 1998.  The appellant is the widow of the 
Veteran.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for the cause of the 
Veteran's death.  

In November 2010, a travel board hearing was held before the 
undersigned in Nashville, Tennessee.  A transcript of the hearing 
is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 1998, at the age of 73.  

2.  The immediate cause of death was ventricular fibrillation, 
due to, or as a consequence of arteriosclerotic cardiovascular 
disease, due to, or as a consequence of peripheral vascular 
disease.

3.  At the time of the veteran's death, service connection was 
not in effect for any disability 

4.  Peripheral vascular disease manifested to a compensable 
degree within one year of the Veteran's discharge from active 
duty.  

5.  A disability of service origin contributed substantially and 
materially to cause the Veteran's death.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  Resolving reasonable doubt in the appellant's favor, a 
service-connected disease of peripheral vascular disease caused 
or contributed substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Inasmuch as the benefit sought is being granted, there is no 
reason to explain how VA has fulfilled the duties to notify and 
assist the appellant.  

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive full consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The record shows that the Veteran on December [redacted], 1998, at 
age 73.  The death certificate shows that the immediate cause of 
death was ventricular fibrillation, due to, or as a consequence 
of arteriosclerotic cardiovascular disease, due to, or as a 
consequence of peripheral vascular disease.  No autopsy was 
performed.  At the time of the Veteran's death, service 
connection was not in effect for any disability.  

Review of the service treatment records (STRs) shows no complaint 
or manifestation of cardiovascular disease, including 
hypertension.  On examination for separation from service the 
Veteran's blood pressure readings were 138/66 before exercise and 
142/66 three minutes after exercise.  The condition of the 
arteries and veins was normal.  Urinalysis showed albumin and 
sugar to be negative.  

Post-service treatment records date from 1997 and 1998.  During 
that time blood sugar readings were consistent with diabetes 
mellitus and the Veteran was treated for foot ulcers.  The 
assessments included diabetes mellitus and peripheral vascular 
disease.  

In a November 2010 affidavit, the Veteran's former brother-in-law 
wrote that he was personally acquainted with the Veteran upon his 
discharge from service, and that he witnessed the Veteran's 
complaints of painful and uncomfortable feet that caused the 
Veteran to walk "funny."  The brother-in-law wrote that for the 
one year period immediately after service he remembered the 
Veteran complaining that his feet would not heal, and he 
witnessed the Veteran having wounds or ulcers on the feet that 
would not heal over a period of several months.  

In another affidavit also dated in November 2010, another 
acquaintance wrote that she knew the Veteran in 1948 or 1949 and 
recalls the Veteran having complaints of pain and discomfort in 
the feet and legs.  She wrote that her husband had built a ramp 
for the Veteran to more safely enter his home 27 years before the 
Veteran's death in 1998.  

In a November 2010 medical opinion, a private physician wrote 
that she had reviewed the evidence of record, including the STRs, 
post-service treatment records and statements regarding the 
Veteran's symptoms following service discharge, and determined 
that, in her opinion, given the first-hand accounts of credible 
witnesses, the Veteran's peripheral vascular disease was present 
to at least a degree of 20 percent within one year of the 
Veteran's service discharge.  She went on to opine that the 
peripheral vascular disease progressed to a widespread 
vasculopathy that ensued to the Veteran's death.  She further 
opined that it was unlikely that the Veteran's foot problems 
could have been related to the diabetes mellitus that developed 
subsequent to service, as the Veteran had normal serology at the 
time of his physical examination for discharge from service.  The 
physician also ruled out such diseases as Buerger's disease and 
Thrombangiitis Obliterans as a cause of the lower extremity pain 
and foot ulcers in 1948 and 1949.  She concluded that her review 
of the evidence revealed the presence of peripheral vascular 
disease causing 20 percent disability within one year of 
separation from service.  

At the Board personal hearing before the undersigned, the 
appellant and her friend testified regarding the problems that 
the Veteran had with foot and leg pain in the years immediately 
following his release from active duty.  

The record does not show that the Veteran manifested peripheral 
vascular disease or other cardiovascular disease while he was on 
active duty.  In affidavits and credible hearing testimony, 
however, symptoms of pain of the feet and legs as well as ulcers 
of the feet were described.  In a November 2010 medical opinion, 
a private physician stated that, after review of the medical 
evidence and lay statements, it was likely that the lower 
extremity pain and foot ulcers represented the onset of 
peripheral vascular disease in the first post-service year.  The 
presence of such ulcerations and skin changes represents, at 
least, a compensable rating for this disability.  See 
38 C.F.R. § 4.104, Diagnostic Code 7114.  Thus, resolving 
reasonable doubt in the appellant's favor, the Board finds that 
peripheral vascular disease, one of the conditions listed as 
contributing to the Veteran's death, was 


manifested to a compensable degree within one year of separation 
from service.  Therefore, a service-connected disability 
contributed substantially or materially to cause the Veteran's 
death and service connection for the cause of the Veteran's death 
is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


